Title: James Madison to Jonathan Elliot, 25 November 1826
From: Madison, James
To: Elliot, Jonathan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 25. 1826
                            
                        
                        I have recd. yours of the 21st. The proceedings of the State Conventions–on the Constitution of the U. S. in
                            my possession are 1. Of Massachussetts in a thick pamphlet. 2. New York, also a thick pamphlet. 3. Pennsylva. a thin vol:
                            in boards, containing the Speeches of Mr. Wilson, and Mr. McKean, both in favor of the Constitution. The Speeches of other
                            members, were not published at the same time and in the same form. It is possible they may have been published at a later
                            day. 4 Virginia. There were three thin vols in Boards, of which the 1st. has disappeared from my sett. 5. N. Carolina. A
                            volume in Boards containing the proceedings of the first Convention which di<s>agreed to the Constitution.
                            Those of the second which adopted it, if printed have never come into my hands. The proceedings of the Conventions of
                            other States, may have been printed either in books pamphlets or newspapers, but I do not possess them, nor recollect to
                            have understood this to have been the case. It might be worth while, as opportunities offer, to search into cotemporary
                            publications of every description. Some of them may furnish lights on the subject in letters or essays from persons,
                            concerned in public affairs.
                        I send you the N. Y. pamphlet, the only one not mentioned as in the Library at Washington; and I will send
                            any or all of the others, if you desire it and give me the intimation. With friendly respects,
                        
                            
                                James Madison
                            
                        
                    